Napton, Judge,
delivered the opinion of the court.
This suit was brought by the vendor of a tract of land . against the vendee on a note given for the purchase money ; and the object was to procure a judgment on the note, and enforce the lien on the land sold. No title had been made *442to the vendee. A judgment by default was had, and at an ensuing term a final judgment on the note, but the court refused to subject the land to its payment.
We have not been able to discover upon what grounds the court refused to enforce the lien. The appellee has not appeared here, and we are not advised of the points upon which the case turned in the circuit court; but if there were any good reasons for denying the enforcement of the vendor’s lien in this case, they have escaped our observation in examining the record.
Judgment reversed and case remanded.
Judge Ewing concurs. Judge Scott absent.